Citation Nr: 0704479	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  03-19 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  

(The previously remanded issue of entitlement to dependency 
and indemnity compensation under 38 U.S.C.A. § 1318, when and 
if it is returned, will be addressed subsequently in a 
separate document.)  

REPRESENTATION

Appellant represented by:  Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran, whose death occurred in October 2001, served on 
active duty from April 1946 to April 1950, September 1950 to 
September 1952, and from May 1955 to November 1958.  The 
appellant in this matter is the veteran's widow.  

By its January 2005 decision, the Board of Veterans' Appeals 
(Board) denied entitlement of the appellant to service 
connection for the cause of the veteran's death.  In 
addition, the Board remanded to the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Waco, Texas, the issue 
of the appellant's entitlement to dependency and indemnity 
compensation under 38 U.S.C.A. § 1318; such matter has not 
been returned to the Board for additional review at this time 
and, if and when that occurs, such matter will then be 
addressed in a separate Board decision.  

Regarding the Board's January 2005 decision, the appellant 
sought review thereof by the United States Court of Appeals 
for Veterans Claim (Court).  The parties to the appeal 
thereafter jointly moved the Court to remand such matter to 
the Board so that a medical opinion could be obtained as to 
the relationship between the veteran's service-connected 
residuals of cold injuries of his hands and feet and his 
cause of death.  By its order, dated in November 2005, the 
Court granted the parties' motion, thereby vacating that 
portion of the Board's decision of January 2005, denying 
service connection for the cause of the veteran's death, and 
remanding the matter to the Board for further review.  

Upon return of the case to the Board, the appellant submitted 
a medical opinion from a private physician for review in 
February 2006, without a waiver of initial RO or Appeals 
Management Center (AMC) consideration, following which the 
Board sought and obtained an opinion from the VA's Veterans 
Health Administration (VHA), a copy of which was then 
provided to the appellant and her attorney.  The appellant 
thereafter sought information from the Board under the 



Privacy Act, which was provided to her in September 2006.  In 
addition, she sought and received an extension of sixty days 
in which to respond to the VHA opinion.  

Received by the Board in October 2006 was an additional 
medical opinion from the private physician referenced above, 
which was accompanied by a waiver of its initial 
consideration by the RO or VA's AMC in Washington, DC. 


FINDINGS OF FACT

1.  The cause of the veteran's death, as reported on his 
death certificate, was cardiopulmonary arrest, due to atrial 
fibrillation; also noted to be a contributory cause of death 
unrelated to the foregoing were recurrent pleural effusions.  

2.  The veteran's service-connected cold injuries to his feet 
and hands either caused or contributed substantially to the 
cause of his death.  


CONCLUSION OF LAW

With resolution of reasonable doubt in favor of the 
appellant, disability incurred in or aggravated by service 
caused or contributed substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 1131, 1137, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.312 (2006).  









REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the disposition herein reached is favorable to the 
appellant, the need to discuss the VA's efforts to comply 
with the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106- 475, 114 Stat. 2096 (Nov. 9, 2000), as codified in the 
United States Code, its implementing regulations, or the body 
of law interpretive thereof, is obviated.  The favorable 
disposition herein reaches likewise eliminates the need to 
remand this matter for the RO or AMC's consideration of the 
medical opinion offered by the appellant in February 2006.  

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A 
service-connected disorder is one that was incurred in or 
aggravated by active service; one for which there exists a 
rebuttable presumption of service incurrence, such as 
cardiovascular-renal disease, including hypertension, or 
arteriosclerosis, if manifested to the required degree within 
one year following the veteran's separation from active duty; 
or one that is proximately due to or the result of or being 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection requires medical evidence of a current 
disability; medical, or in some cases, lay evidence of the 
inservice incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed inservice 
disease or injury and the current disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A 



contributory cause of death is inherently one not related to 
the principal cause. In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(b), (c).

The Board would also point out that 38 U.S.C.A. § 1154(b) 
provides that, in the case of a veteran who engaged in combat 
with the enemy during a period of war, such as the combat-
wounded veteran in this case, lay evidence of inservice 
incurrence or aggravation of a disease or injury shall be 
accepted if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the 

lack of official record of such incurrence or aggravation 
during service.  However, 38 U.S.C.A. § 1154(b) does not 
address the questions of the existence of a present 
disability or of a nexus between such disability and service, 
both of which are required for a grant of service connection.  

The record reflects that the veteran died in October 2001, at 
the age of 73 years.  According to his death certificate, the 
veteran was "DOA" or dead on arrival at the North Central 
Medical Center.  Therein, it was further noted that the 
immediate cause of death was cardiopulmonary arrest, due to 
or as a consequence of atrial fibrillation.  Also listed as a 
significant condition contributing to death were recurrent 
pleural effusions.  It was recorded within the death 
certificate that the approximate intervals between the onset 
of the veteran's cardiopulmonary arrest and atrial 
fibrillation and the veteran's death were twenty minutes and 
two weeks, respectively.  

During the veteran's lifetime, service connection was 
established for residuals of cold injuries of the hands and 
feet, with each hand and foot being evaluated as 10 



percent disabling; schizophrenia with post-traumatic stress 
disorder, evaluated as 50 percent disabling; ankylosis of the 
right thumb, evaluated as 10 percent disabling; and residuals 
of shell fragment wounds of the right upper arm and right 
shoulder, each evaluated as 0 percent disabling.  A combined 
disability evaluation of 70 percent, as well as a total 
rating based on individual unemployability, were in effect at 
the time of the veteran's death. 

One of the primary contentions advanced by the appellant is 
that the veteran's service-connected cold injuries were the 
primary or contributory cause of his death.  

In this case, there is no showing of a heart disorder in 
service or of a chronic disease involving the heart within 
the one-year period following each of the veteran's 
discharges from service.  Inservice treatment was received in 
May and July 1946 for catarrhal fever, and in November 1948 
for pneumonitis; however, no residuals of those episodes are 
shown in service or on postservice VA medical examinations in 
1963 and 1966.  

This case turns on the question of which of two contrary 
opinions is more persuasive as to the relationship between 
the veteran's cold injuries and his cause of death.  One such 
opinion is offered by Dr. P.C., who concluded in February 
2006 that the veteran's frostbite and resulting vascular 
injury contributed to and aggravated the development of the 
cardiovascular condition that eventually led to his death.  
In support of this opinion, it was noted that frostbite leads 
to ice crystal formation in the microvasculature which 
directly causes cellular dehydration, protein denaturation, 
abnormal permeability of the cell membrane, and most 
importantly, capillary endothelial damage.  Rewarming was 
noted to cause cell swelling, red cell and platelet 
aggregation, increased compartment pressures, tissue 
ischemia, and cell death.  Such effects were noted to be 
amplified by slow rewarming followed by re-freezing, as had 
occurred to the veteran.  The body's response to such 
injuries was found to result in the production of oxygen free 



radicals, prostaglandins, and Thromboxane A2, the last of 
which was thought to be the culprit in the increased rate of 
cardiovascular complications with use of such drugs as 
Celebrex, Vioxx, and Bextra, as reflected in an article in 
the New England Journal of Medicine, Volume 351, Number 17, 
pp. 1709-11 (Oct. 21, 2004).  In the veteran's case, it was 
found by the physician that he had suffered severe damage to 
the microvasculature and its effects were not limited to 
elevated prostaglandin and thromboxane levels, but included 
damage to other vascular beds, and, in particular, the 
myocardial and pulmonary vasculature.  

In June 2006, the undersigned Veterans Law Judge sought an 
opinion from the VHA as to the issues raised by this appeal.  
Such opinion, dated in July 2006, was offered by a physician, 
a staff cardiologist at the VA Medical Center in Augusta, 
Georgia.  As to the causes of death reported on the death 
certificate, such physician indicated that the diagnosis of 
cardiopulmonary arrest might have been correct; however, no 
recorded medical symptoms or findings were supportive of that 
diagnosis.  With respect to the two-week history of atrial 
fibrillation, the physician concluded it was unlikely that 
the veteran's atrial fibrillation was a cause of his 
cardiopulmonary arrest.  Notation was made that the veteran 
underwent non-VA hospitalization from October 24 to October 
27, 2001, when he was in atrial fibrillation but not in 
serious distress, and that the record was silent for medical 
findings from the end of such hospitalization until the 
veteran's death on October 30, 2001.  In responding to the 
February 2006 opinion from Dr. P.C., the VA physician 
indicated that he was unaware of any reliable evidence to 
support the theory advanced by Dr. P.C., and that it seemed 
extremely unlikely to him.  The VA physician further noted 
that he had spoken to two other cardiologists on the faculty 
of the Medical College of Georgia, with both indicating that 
is was highly unlikely that frostbite of the hands and feet 
many years earlier would have caused the veteran's death.  





A further opinion from Dr. P.C. was received by the Board in 
November 2006.  Therein, in response to the opinion by the VA 
physician that he was unaware of any reliable evidence to 
support the theory in question, Dr. P.C. noted that his 
opinion was based on a review of available medical 
literature, including the cited article from the New England 
Journal of Medicine.  Such literature was noted to be widely 
available, peer-reviewed, and certainly "reliable."  
Moreover, it was noted that the VA physician had written very 
generally about the likelihood of a connection between 
frostbite and a heart condition in the average case, and 
although Dr. P.C. agreed that a connection could not always 
be made, he reiterated his belief that in this particular 
case, it was more likely than not that the veteran's heart 
condition was caused or aggravated by his frostbite.  

In determining whether service connection for the cause of 
the veteran's death is warranted, VA must determine whether 
the evidence supports the claim or is in relative equipoise, 
with the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, each opinion is found to be on an equal footing, with 
neither opinion being any more persuasive than the other.  
The fact that the VHA physician may have informally asked 
fellow cardiologists for their input does not sway the 
balance, there being no showing that any of his colleagues 
actually reviewed the record so as to render their anecdotal 
opinions to be of any consequence in determining the outcome 
of this matter.  Where, as here, the evidence is in relative 
equipoise that the veteran's frostbite injuries caused or 
aggravated the cause of his death, the appellant is found to 
be entitled to a grant of service connection for the cause of 
the veteran's death.  






                                                           
ORDER

Service connection for the cause of the veteran's death is 
granted.

 

_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



